      Case 19-31048-bjh13 Doc 13 Filed 04/24/19                         Entered 04/24/19 17:17:55               Page 1 of 16
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

In re: Bianca D. Pickens                          xxx-xx-1230             §          Case No:     19-31048-bjh-13
       6033 E. Northwest Highway #2040                                    §
                                                                                     Date:        4/24/2019
       Dallas, TX 75231                                                   §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     Variable                      Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $41,700.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 60 months
      Case 19-31048-bjh13 Doc 13 Filed 04/24/19                         Entered 04/24/19 17:17:55                   Page 2 of 16
Case No:     19-31048-bjh-13
Debtor(s):   Bianca D. Pickens




                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $400.00       per month, months    1       to    1    .
             $700.00       per month, months    2       to   60    .

          For a total of    $41,700.00      (estimated " Base Amount ").
          First payment is due      4/26/2019       .
          The applicable commitment period ("ACP") is        60   months.

          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .

          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.

     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                       DSO CLAIMANTS                          SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                        Leinart Law Firm               , total:         $3,700.00     ;
       $0.00    Pre-petition;             $3,700.00    disbursed by the Trustee.




                                                                  Page 2
      Case 19-31048-bjh13 Doc 13 Filed 04/24/19                         Entered 04/24/19 17:17:55                Page 3 of 16
Case No:     19-31048-bjh-13
Debtor(s):   Bianca D. Pickens


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                 # OF PAYMENTS             CURRENT POST-              FIRST CONDUIT
                                                                PAID BY TRUSTEE          PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

American Credit Accept                                                $23,621.00       5.00%                                          Pro-Rata
2013 BMW 328i

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.           VALUE                   TREATMENT
                           COLLATERAL




                                                                 Page 3
      Case 19-31048-bjh13 Doc 13 Filed 04/24/19                        Entered 04/24/19 17:17:55                Page 4 of 16
Case No:     19-31048-bjh-13
Debtor(s):   Bianca D. Pickens



Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                    COLLATERAL                             SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                        SCHED. AMT.    TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

I.   SPECIAL CLASS:

                               CREDITOR                                        SCHED. AMT.    TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Allied Interstate                                                     $0.00
Beyer & Associates LLC                                               $50.00
Capital One                                                         $268.00
Capital One                                                           $0.00
Cash Net USA                                                          $0.00
CCS                                                                 $563.93
Credit Protection Asoc. LP                                          $133.94
Dept of Ed / Navient                                                  $0.00
Dept of Ed / Navient                                                  $0.00
Dept of Ed / Navient                                                  $0.00
Eos Cca                                                           $1,743.00
FedLoan Servicing                                                     $0.00
FedLoan Servicing                                                     $0.00
FedLoan Servicing                                                     $0.00
First Premier Bank                                                  $589.00
Iq Data International                                               $584.00
KHESLC                                                               ($1.00)
KHESLC                                                               ($1.00)


                                                                Page 4
      Case 19-31048-bjh13 Doc 13 Filed 04/24/19                        Entered 04/24/19 17:17:55               Page 5 of 16
Case No:     19-31048-bjh-13
Debtor(s):   Bianca D. Pickens


KHESLC                                                               ($1.00)
KHESLC                                                               ($1.00)
KHESLC                                                               ($1.00)
MetLife Auto & Home                                                   $0.00
Midland Funding                                                     $648.00
Navient                                                         $41,876.00
Navient                                                         $35,387.00
Navy FCU                                                            $372.00
NTTA                                                                $190.58
Progressive Leasing                                                 $800.00
Receivable Management Inc                                           $610.00
Resurgent Capital Services                                          $695.00
State of Maryland Dept Of Labor                                   $5,360.62
Syncb/cctech                                                      $1,924.00
Universal Collction Services                                        $315.00
Unv Louisvil                                                      $5,506.00
US Dept of Education                                                  $0.00
US Deptartment of Education/Great Lakes                               $0.00
US Deptartment of Education/Great Lakes                               $0.00
Verizon Fios                                                      $1,000.00
Western Funding Inc                                               $5,047.00

TOTAL SCHEDULED UNSECURED:                                     $103,658.07
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     7%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                   § 365 PARTY                      ASSUME/REJECT         CURE AMOUNT         TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

                                                      SECTION II
                                  DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                  FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.




                                                                Page 5
        Case 19-31048-bjh13 Doc 13 Filed 04/24/19                         Entered 04/24/19 17:17:55                  Page 6 of 16
Case No:     19-31048-bjh-13
Debtor(s):   Bianca D. Pickens


D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)    SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)    SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.




                                                                   Page 6
      Case 19-31048-bjh13 Doc 13 Filed 04/24/19                           Entered 04/24/19 17:17:55                  Page 7 of 16
Case No:     19-31048-bjh-13
Debtor(s):   Bianca D. Pickens


F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).
Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:
Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.
L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.




                                                                   Page 7
      Case 19-31048-bjh13 Doc 13 Filed 04/24/19                          Entered 04/24/19 17:17:55                  Page 8 of 16
Case No:     19-31048-bjh-13
Debtor(s):   Bianca D. Pickens


P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.




                                                                  Page 8
      Case 19-31048-bjh13 Doc 13 Filed 04/24/19                          Entered 04/24/19 17:17:55                 Page 9 of 16
Case No:     19-31048-bjh-13
Debtor(s):   Bianca D. Pickens


1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                                  Page 9
     Case 19-31048-bjh13 Doc 13 Filed 04/24/19                        Entered 04/24/19 17:17:55                Page 10 of 16
Case No:     19-31048-bjh-13
Debtor(s):   Bianca D. Pickens


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Marcus Leinart
Marcus Leinart, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Marcus Leinart                                                        00794156
Marcus Leinart, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 10
     Case 19-31048-bjh13 Doc 13 Filed 04/24/19                        Entered 04/24/19 17:17:55               Page 11 of 16
Case No:     19-31048-bjh-13
Debtor(s):   Bianca D. Pickens




                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the    24th day of April, 2019       :

(List each party served, specifying the name and address of each party)


Dated:              April 24, 2019                                        /s/ Marcus Leinart
                                                                          Marcus Leinart, Debtor's(s') Counsel

Allied Interstate                                 Cash Net USA                                      FedLoan Servicing
xxxx6118                                          200 W. Jackson Blvd. 14th Floor                   xxxxxxxxxxxx0003
3000 Corporate Exchange Dr 5th Fl                 Chicago, IL 60606                                 Attn: Bankruptcy
Columbus, OH 43231                                                                                  PO Box 69184
                                                                                                    Harrisburg, PA 17106


American Credit Accept                            CCS                                               FedLoan Servicing
xxxxxxxxxxxxx1001                                 xxxxxxx5614                                       xxxxxxxxxxxx0002
961 E Main St                                     PO Box 607                                        Attn: Bankruptcy
Spartanburg, SC 29302                             Norwood, MA 02062-0607                            PO Box 69184
                                                                                                    Harrisburg, PA 17106


Beyer & Associates LLC                            Credit Protection Asoc. LP                        First Premier Bank
12381 E Cornell Ave                               PO Box 207899                                     xxxxxxxxxxxx4809
Aurora, CO 80014                                  Addison, TX 75001                                 Attn: Bankruptcy
                                                                                                    PO Box 5524
                                                                                                    Sioux Falls, SD 57117


Bianca D. Pickens                                 Dept of Ed / Navient                              Iq Data International
6033 E. Northwest Highway #2040                   xxxxxxxxxxxxxx1023                                xxxxxxxxxxxxx5410
Dallas, TX 75231                                  Attn: Claims Dept                                 1010SE Everett Mall Way
                                                  PO Box 9635                                       Everett, WA 98208
                                                  Wilkes Barr, PA 18773


Capital One                                       Eos Cca                                           KHESLC
xxxxxxxxxxxx5426                                  xxxx5956                                          xxx3136
Attn: Bankruptcy                                  Attn: Bankruptcy                                  Attention: Bankruptcy
PO Box 30285                                      700 Longwater Dr                                  PO Box 798
Salt Lake City, UT 84130                          Norwell, MA 02061                                 Frankfort, KY 40602


Capital One                                       FedLoan Servicing                                 KHESLC
xxxxxxxxxxxx6917                                  xxxxxxxxxxxx0004                                  xxx2736
Attn: Bankruptcy                                  Attn: Bankruptcy                                  Attention: Bankruptcy
PO Box 30285                                      PO Box 69184                                      PO Box 798
Salt Lake City, UT 84130                          Harrisburg, PA 17106                              Frankfort, KY 40602




                                                               Page 11
     Case 19-31048-bjh13 Doc 13 Filed 04/24/19      Entered 04/24/19 17:17:55    Page 12 of 16
Case No:     19-31048-bjh-13
Debtor(s):   Bianca D. Pickens


KHESLC                             NTTA                                 Unv Louisvil
xxx2936                            xxxxx8480                            xxxxxxxxxxxR24A
Attention: Bankruptcy              PO Box 660244                        Bursar-loan Sectio
PO Box 798                         Dallas, TX 75266-0244                Louisville, KY 40292
Frankfort, KY 40602


KHESLC                             Progressive Leasing                  US Dept of Education
xxx2836                            256 West Data Drive                  xxxxxx2301
Attention: Bankruptcy              Draper, UT 84020                     Attn: Bankruptcy
PO Box 798                                                              PO Box 16448
Frankfort, KY 40602                                                     Saint Paul, MN 55116


KHESLC                             Receivable Management Inc            US Deptartment of Education/Great
xxx3036                            xxxxxxxxxxxxx3559                    Lakes
Attention: Bankruptcy              7206 Hull Rd                         xxxxxxxxxxxx7577
PO Box 798                         Ste 211                              Attn: Bankruptcy
Frankfort, KY 40602                Richmond, VA 23235                   PO Box 7860
                                                                        Madison, WI 53707

MetLife Auto & Home                Resurgent Capital Services           US Deptartment of Education/Great
PO Box 410350                      xxxxxxxxxxxx5154                     Lakes
Charlotte, NC 28241                PO Box 10587                         xxxxxx8581
                                   Greenville, SC 29603                 Attn: Bankruptcy
                                                                        PO Box 7860
                                                                        Madison, WI 53707

Midland Funding                    State of Maryland Dept Of Labor      Verizon Fios
xxxxxx7141                         1230                                 PO Box 15124
2365 Northside Dr Ste 300          PO Box 1931                          Albany, NY 12212-5124
San Diego, CA 92108                Baltimore, MD 21203-1931



Navient                            Syncb/cctech                         Western Funding Inc
xxxxxxxxxxxx5041                   xxxxxxxxxxxx8882                     xxx8448
Attn: Bankruptcy                   Attn: Bankruptcy                     Attn: Bankruptcy Dept
PO Box 9000                        PO Box 965060                        PO Box 94858
Wiles-Barr, PA 18773               Orlando, FL 32896                    Las Vegas, NV 89193


Navient                            Tom Powers
xxxxxxxxxxxx4386                   105 Decker Crt, Ste 1150
Attn: Bankruptcy                   Irving, TX 75062
PO Box 9000
Wiles-Barr, PA 18773


Navy FCU                           Universal Collction Services
xxxxxxxxxxxx5315                   xxxxxxxx1060
Attn: Bankruptcy                   ATTN: Bankruptcy Dept.
PO Box 3000                        5707 Calverton St, Ste 2a
Merrifield, VA 22119               Baltimore, MD 21228




                                              Page 12
      Case 19-31048-bjh13 Doc 13 Filed 04/24/19                          Entered 04/24/19 17:17:55                    Page 13 of 16
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                        DALLAS DIVISION
                                                             Revised 10/1/2016

IN RE: Bianca D. Pickens                           xxx-xx-1230      §      CASE NO: 19-31048-bjh-13
       6033 E. Northwest Highway #2040                              §
       Dallas, TX 75231                                             §
                                                                    §
                                                                    §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                       4/24/2019
                                                                                                   DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                   Variable Plan Payments. See Monthly Schedule below.*
 Disbursements                                                                                   First (1)                 Second (2) (Other)
 Account Balance Reserve                                                                           $5.00              $5.00 carried forward

 Trustee Percentage Fee                                                                           $39.50                          See below*
 Filing Fee                                                                                        $0.00                          See below*
 Noticing Fee                                                                                     $43.05                          See below*

 Subtotal Expenses/Fees                                                                           $87.55                         See below*
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $312.45                          See below*


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount
 American Credit Accept               2013 BMW 328i                        $23,621.00        $19,675.00          1.25%                $245.94

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                            $245.94

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                             Scheduled         Value of
 Name                                 Collateral                            Start Date         Amount         Collateral      Payment Amount

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                               $0.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
          Case 19-31048-bjh13 Doc 13 Filed 04/24/19                       Entered 04/24/19 17:17:55                 Page 14 of 16
Case No:     19-31048-bjh-13
Debtor(s):   Bianca D. Pickens



 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                            Scheduled          Value of     Protection        Protection
   Name                                    Collateral                         Amount          Collateral   Percentage    Payment Amount

                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                       $0.00

                                                    TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                            $245.94
      Debtor's Attorney, per mo:                                                                                                 $66.51
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                        $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                           $245.94
      Debtor's Attorney, per mo:                                                                           See Monthly Schedule below*
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                  $0.00

*Monthly Schedule

                                 Account        Trustee                                 Subtotal                                Available
                    Plan         Balance     Percentage      Filing     Noticing      Expenses/                     Available          for
   Month         Payment         Reserve            Fee      Fees         Fees            Fees        Available      for APD     Attorney
      1          $400.00          $5.00          $39.50     $0.00        $43.05          $87.55       $312.45       $245.94      $66.51
      2          $700.00                         $70.00                                  $70.00       $630.00       $245.94     $384.06
      3          $700.00                         $70.00                                  $70.00       $630.00       $245.94     $384.06
      4          $700.00                         $70.00                                  $70.00       $630.00       $245.94     $384.06
      5          $700.00                         $70.00                                  $70.00       $630.00       $245.94     $384.06
      6          $700.00                         $70.00                                  $70.00       $630.00       $245.94     $384.06
      7          $700.00                         $70.00                                  $70.00       $630.00       $245.94     $384.06
      8          $700.00                         $70.00                                  $70.00       $630.00       $245.94     $384.06
      9          $700.00                         $70.00                                  $70.00       $630.00       $245.94     $384.06
     10          $700.00                         $70.00                                  $70.00       $630.00       $245.94     $384.06
     11          $700.00                         $70.00                                  $70.00       $630.00       $245.94     $176.95


 Order of Payment:

 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         4/24/2019

 /s/ Marcus Leinart
 Attorney for Debtor(s)

 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-31048-bjh13 Doc 13 Filed 04/24/19                    Entered 04/24/19 17:17:55             Page 15 of 16


                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

  IN RE:    Bianca D. Pickens                                                       CASE NO.     19-31048-bjh-13

                                                                                   CHAPTER       13

                                                    Certificate of Service


I hereby certify that on this date, I did serve a true and correct copy of the foregoing to the following interested parties and
those listed on the attached matrix by United States Mail, First Class:

Date:      4/24/2019                                              /s/ Marcus Leinart
                                                                  Marcus Leinart
                                                                  Attorney for the Debtor(s)


Allied Interstate                              Cash Net USA                                    FedLoan Servicing
3000 Corporate Exchange Dr 5th Fl              200 W. Jackson Blvd. 14th Floor                 Attn: Bankruptcy
Columbus, OH 43231                             Chicago, IL 60606                               PO Box 69184
                                                                                               Harrisburg, PA 17106



American Credit Accept                         CCS                                             First Premier Bank
961 E Main St                                  PO Box 607                                      Attn: Bankruptcy
Spartanburg, SC 29302                          Norwood, MA 02062-0607                          PO Box 5524
                                                                                               Sioux Falls, SD 57117



Beyer & Associates LLC                         Credit Protection Asoc. LP                      Iq Data International
12381 E Cornell Ave                            PO Box 207899                                   1010SE Everett Mall Way
Aurora, CO 80014                               Addison, TX 75001                               Everett, WA 98208




Bianca D. Pickens                              Dept of Ed / Navient                            KHESLC
6033 E. Northwest Highway #2040                Attn: Claims Dept                               Attention: Bankruptcy
Dallas, TX 75231                               PO Box 9635                                     PO Box 798
                                               Wilkes Barr, PA 18773                           Frankfort, KY 40602



Capital One                                    Eos Cca                                         Leinart Law Firm
Attn: Bankruptcy                               Attn: Bankruptcy                                11520 N. Central Expressway
PO Box 30285                                   700 Longwater Dr                                Suite 212
Salt Lake City, UT 84130                       Norwell, MA 02061                               Dallas, Texas 75243
      Case 19-31048-bjh13 Doc 13 Filed 04/24/19           Entered 04/24/19 17:17:55         Page 16 of 16


                               UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

  IN RE:   Bianca D. Pickens                                          CASE NO.     19-31048-bjh-13

                                                                     CHAPTER       13

                                       Certificate of Service
                                        (Continuation Sheet #1)

MetLife Auto & Home                Resurgent Capital Services                    US Dept of Education
PO Box 410350                      PO Box 10587                                  Attn: Bankruptcy
Charlotte, NC 28241                Greenville, SC 29603                          PO Box 16448
                                                                                 Saint Paul, MN 55116



Midland Funding                    State of Maryland Dept Of Labor               US Deptartment of Education/Great
2365 Northside Dr Ste 300          PO Box 1931                                   Lakes
San Diego, CA 92108                Baltimore, MD 21203-1931                      Attn: Bankruptcy
                                                                                 PO Box 7860
                                                                                 Madison, WI 53707


Navient                            Syncb/cctech                                  Verizon Fios
Attn: Bankruptcy                   Attn: Bankruptcy                              PO Box 15124
PO Box 9000                        PO Box 965060                                 Albany, NY 12212-5124
Wiles-Barr, PA 18773               Orlando, FL 32896



Navy FCU                           Tom Powers                                    Western Funding Inc
Attn: Bankruptcy                   105 Decker Crt, Ste 1150                      Attn: Bankruptcy Dept
PO Box 3000                        Irving, TX 75062                              PO Box 94858
Merrifield, VA 22119                                                             Las Vegas, NV 89193



NTTA                               United States Trustee- Northern District
PO Box 660244                      1100 Commerce St, Rm 976
Dallas, TX 75266-0244              Dallas, TX 75242




Progressive Leasing                Universal Collction Services
256 West Data Drive                ATTN: Bankruptcy Dept.
Draper, UT 84020                   5707 Calverton St, Ste 2a
                                   Baltimore, MD 21228



Receivable Management Inc          Unv Louisvil
7206 Hull Rd                       Bursar-loan Sectio
Ste 211                            Louisville, KY 40292
Richmond, VA 23235
